DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 13, 2021.

Claim ObjectionsSpecification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ENERGY AND POWER DENSE FAST-CHARGING LITHIUM ION BATTERY COMPRISING A PRELITHIATED ANODE.
Claim 3 is objected to because of the following informalities: L2 of the claim recites “a load of the at least one cathode”, however at least one cathode has not been defined.
The Examiner notes that because Claim 1, from which Claim 3 depends on, recites at least one anode of a cell and further recites a C/A (cathode to anode load) ratio and therefore one of ordinary skill in the art would recognize that at least one cathode must necessarily and inherently exist in order to successfully form a cell that has a C/A ratio.
In order to overcome the objection, the Examiner suggests amending Claim 1 to recite wherein the cell comprises at least one cathode.
Claim 3 is objected to because of the following informalities: L3 of the claim recites “the battery cell” but should recite “the cell” in order to have correct antecedent basis. 
Claim 4 is objected to because of the following informalities: L1 of the claim recites “wherein electrolyte is optimized…” but should recite “wherein the electrolyte is optimized…” in order to be grammatically correct and have correct antecedent basis. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “fast charging cell” in Claim 1 is a relative term which renders the claim indefinite. The term “fast charging cell” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For example, the Examiner notes that the instant specification discloses wherein a fast charging cell may be at 5C, 10C, or more ([0018]).
However, the instant specification uses exemplary language (e.g.) and therefore does not provide a standard for ascertaining the requisite degree.
For purpose of examination, the Examiner will interpret a “fast charging cell” to be a cell that is charged at greater than 0C.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US PGPub 2020/0395593, which as a provisional date of June 12, 2019) and further in view of Yang et al. (US PGPub 2019/0288273).
Regarding Claim 1, Zhu discloses in Fig. 6B a method (650) ([0051]) comprising:
prelithiating at least one anode of a fast charging cell to reach a lithium content (664) ([0061]) determined by:
an anode content, wherein the anode content may comprise Si ([0053], [0059]),  
		anode capacity loss during formation ([0004]-[0005], [0059]), and
		a required cycling lifetime ([0058]-[0059], wherein a required cycling is necessarily and inherently dependent on the cell design).
Zhu further discloses adjusting an energy density of the cell by increasing the determined lithium content, as long as the required cycling lifetime is maintained ([0058]-[0059], see prelithiating step 664), and
	reducing a C/A (cathode to anode load) ratio according to the determined lithium content and the adjusted energy density ([0047]-[0048], wherein the anode loading amount is adjusted based on the desired cell design and consequently adjusted according to the determined lithium content and the adjust energy density, wherein the step of adjusting the anode loading amount reads on reducing a C/A ratio).
	The Examiner notes that Zhu discloses wherein the cell is a rechargeable cell ([0002], see lithium ion battery) and consequently has a charging rate of greater than 0C, thereby reading on the limitation “a fast charging cell” as set forth in the interpretation above.
As noted above, Zhu discloses an anode content, wherein the anode content may comprise Si ([0053], [0059]).
	Yang teaches a method comprising prelithiating at least one anode of a cell, wherein the anode comprises Si ([0009]).
	Specifically, Yang teaches wherein silicon is preferably used as an anode active material because it has the highest known theoretical charge capacity for lithium ([0006]).
	It would have been obvious to one of ordinary skill in the art to utilize Si in the anode of Zhu, as disclosed by Zhu, as such is known in the art to have the highest theoretical charge capacity for lithium, as taught by Yang, wherein the skilled artisan would have reasonable expectation that such would successfully form the anode desired by Zhu.
	While modified Zhu discloses wherein the cell comprises an electrolyte ([0030], [0060]), modified does not explicitly disclose adjusting components of an electrolyte of the cell to increase cycling lifetime.
Yang further teaches wherein the method comprises adjusting components of an electrolyte of the cell in order to cause formation of a protective solid electrolyte interface (SEI) layer while reducing the potential occurrence of negative side reactions resulting in gaseous side products that may hinder long term cycling of the cell ([0009], [0064], [0076]).
It would have been obvious to one of ordinary skill in the art to adjust the components of the electrolyte of the cell of modified Zhu, as taught by Yang, in order to cause formation of a protective solid electrolyte interface (SEI) layer while reducing the potential occurrence of negative side reactions resulting in gaseous side products that may hinder long term cycling of the cell, thereby increasing cycling lifetime. 
	Regarding Claim 2, modified Zhu discloses all of the limitations as set forth above. Modified Zhu further discloses wherein the at least one anode comprises greater than about 50% to less than about 100% of an anode active material ([0054] of Yang), wherein the anode active material is Si ([0053], [0059], [0066] of Zhu, [0006] of Yang), which falls within and therefore reads on the instantly claimed range of at least 20 wt% of Si.
Modified Zhu further discloses wherein prelithiating percentage of the anode may be between 5% to 30% depending on the cell design ([0059] of Zhu), wherein the cell may be used in an electric vehicle ([0047]-[0048] of Zhu).
	However, modified Zhu discloses wherein as silicon percentage of the anode increases, pre-lithiation percentage may increase as well in order to achieve a target energy density ([0059] of Zhu) and therefore modified Zhu discloses wherein the prelithiating percentage of the anode may be greater than 30% and necessarily and inherently less than 100%, which encompasses the instantly claimed range of at least 40% lithium content.
	It would have been obvious to one of ordinary skill in the art to carry out the prelithiation of modified Zhu to reach the encompassing portion of the range disclosed by modified Zhu for the lithium content, in order to achieve a target energy density, wherein the skilled artisan would have reasonable expectation that such would successfully form a cell that may be used in an electric vehicle, as desired by modified Zhu.
Regarding Claim 4, modified Zhu discloses all of the limitations as set forth above. Modified Zhu further discloses wherein the electrolyte is optimized by adjusting types and amounts of at least one solvent, at least one additive, and/or at least one lithium salt in the electrolyte ([0009], [0064], [0068], [0076] of Yang, see a first electrolyte comprising a fluorinated solvent and a second electrolyte comprising a non-fluorinated solvent).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US PGPub 2020/0395593, which as a provisional date of June 12, 2019) in view of Yang et al. (US PGPub 2019/0288273), as applied to Claim 1 above, and further in view of Amiruddin et al. (US PGPub 2014/0050972).
Regarding Claims 3 and 5, modified Zhu discloses all of the limitations as set forth above. Modified Zhu further discloses wherein a load of the at least one anode may be determined based on cell design (i.e. the desired characteristics of the cell, such as the capacity) ([0047] of Zhu).
Specifically, modified Zhu discloses in an exemplary embodiment wherein a load of the at least one anode may be between 10 and 19 mg/cm2 in order to form a cell that may be used in an electric vehicle ([0047]-[0048] of Zhu), which overlaps the instantly claimed range of 1.5 and 15 mg/cm2.
It would have been obvious to one of ordinary skill in the art to utilize the overlapping portion of the range disclosed by modified Zhu for a load of the art least one anode, wherein the skilled artisan would have reasonable expectation that such would successfully form the cell desired by modified Zhu.
However, modified Zhu remains silent regarding a load of the at least one cathode and consequently does not disclose wherein a load of the at least one cathode is between 10 and 35 mg/cm2 and the C/A ratio of the cell is between 0.4 and 0.75.
	Amiruddin teaches a cell that may be used in an electric vehicle that achieves a high energy density and as well as a high power output ([0001], [0023]).
	Specifically, Amiruddin teaches wherein the anode may comprise Si ([0043]) and has a load between about 3 and about 15 mg/cm2 ([0051]), which overlaps the range of 10 to 15 mg/cm2 rendered obvious above. 
Amiruddin further teaches wherein the cathode comprises a lithium rich metal oxide ([0029]) and has a load between about 8 and about 26 mg/cm2 ([0050]), which overlaps the instantly claimed range of 10 to 35 mg/cm2.
Moreover, Amiruddin teaches wherein an energy density of the cell is at least about 180 Wh/kg ([0003], [0087], [0089]), which encompasses the instantly claimed range of 180 to 250 Wh/kg.
It would have been obvious to one of ordinary skill in the art to utilize the cathode taught by Amiruddin as the at least one cathode of modified Zhu, wherein a load of the at least one cathode is within the overlapping portion of the range taught by Amiruddin, in order to a achieve a cell having a high energy density and as well as a high power output, wherein the skilled artisan would have reasonable expectation that such may successfully be used in an electric vehicle, as desired by modified Zhu.
Furthermore, it would have been obvious to one of ordinary skill in the art to form the cell of modified Zhu to have an energy density between the encompassing portion of the range taught by Amiruddin, as such is a desired characteristic of the cell and therefore is a function of cell design,  wherein the skilled artisan would have reasonable expectation that such may successfully be used in an electric vehicle, as desired by modified Zhu.
The Examiner notes that because modified Zhu discloses wherein a load of the at least one anode may be between 10 and 15 mg/cm2 ([0047]-[0048] of Zhu, as rendered obvious above) and wherein a load of the at least one cathode is between 10 and about 26 mg/cm2 ([0051] of Amiruddin, as rendered obvious above), the C/A ratio of the cell is necessarily and inherently between 0.4 and 7.5.
Furthermore, while modified Zhu discloses wherein the cell is a rechargeable cell ([0002] of Zhu, see lithium ion battery), modified Zhu remains silent regarding the maximal charging rate.
Thus, modified Zhu does not explicitly disclose wherein the cell is configured to be charged at a maximal charging rate of at least 4C. 
The Examiner further notes that the instant specification discloses wherein a cell that is configured to be charged at a maximal rate of at least 4C is necessarily and inherently achieved by using anodes having a high capacity metalloid-based active material (e.g. with at least 20 wt%, at least 30 wt% or at least 40 wt% of Si, Ge and/or Sn active material from total anode material weight), by applying a high level of anode prelithiation and by providing a C/A load ratio of 0.9, 0.8, 0.7 or less ([0018]).
Modified Zhu further discloses wherein the at least one anode comprises greater than about 50% to less than about 100% of an anode active material ([0054] of Yang), wherein the anode active material is Si ([0053], [0059], [0066] of Zhu, [0006] of Yang), which falls within and therefore reads on the instantly claimed range of at least 20 wt% of Si.
Modified Zhu further discloses wherein prelithiating percentage of the anode may be between 5% to 30% depending on the cell design ([0059] of Zhu), wherein the cell may be used in an electric vehicle ([0047]-[0048] of Zhu).
	However, modified Zhu discloses wherein as silicon percentage of the anode increases, pre-lithiation percentage may increase as well in order to achieve a target energy density ([0059] of Zhu) and therefore modified Zhu discloses wherein the prelithiating percentage of the anode may be greater than 30% and necessarily and inherently less than 100%, which encompasses the instantly claimed range of at least 40% lithium content.
	It would have been obvious to one of ordinary skill in the art to carry out the prelithiation of modified Zhu to reach the encompassing portion of the range disclosed by modified Zhu for the lithium content, in order to achieve a target energy density, wherein the skilled artisan would have reasonable expectation that such would successfully form a cell that may be used in an electric vehicle, as desired by modified Zhu.
	Thus, because modified Zhu discloses wherein the cell comprises at least one anode comprises greater than about 50% to less than about 100% of Si ([0053], [0059], [0066] of Zhu, [0006], [0054] of Yang, as rendered obvious above), wherein the method applies a high level of anode prelithiation (([0059] of Zhu), and wherein the C/A ratio is 0.7 or less ([0047]-[0048] of Zhu, [0051] of Amiruddin, wherein the C/A ratio is between 0.4 and 0.75, as rendered obvious above), the cell of modified Zhu is necessarily and inherently capable of being configured to be charged at a maximal charging rate of at least 4C, as evidenced by ([0018]) of the instant specification. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        May 31, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 2, 2022